Title: Elizabeth Smith Shaw Peabody to Abigail Adams, 29 January 1799
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail


          
            
              My Dear Sister
              Atkinson Jan. 29th. 1799
            
            After many expecting, anxious hours for my dear Nephew, I am made happy by seeing his safe arrival announced in the Newspaper— The fibres of my heart cannot remain untouched, while my Sisters must be filled with joy, & gratitude— I claim a share, & feel that I am a maternal Participant— I know that you long to clasp your Son in your fond arms— When he reaches Peace-field you will think the order of nature inverted that the days are shortening, instead of

lengthening. Times downy foot will tread so soft, that moments will fly swift, & hours slide unperceived away—. It has been a long separation— O! how thankful that there is not a forever annexed—but that each of you after Sickness, & perils, are living monuments of sparing mercy— After you have pressed him to your fond Bosom, & viewed him over, & over a thousand times, I hope urged by affection, & inclination, I may be indulged with a visit, & partake of the rich repast—enjoy the flow of Soul—
            My Friend Mrs Osgood of Haverhill has had a Son absent for ten years, doing business in the east Indies— He got home last week, & is now dead— This instance of mortality which I this moment have heard of, gives a severe check to my pleasing anticipations, & adds one more, to the list I am daily receiving, of the precarious tenour upon which we hold our enjoyments, & convinces us, that [“]the spiders most attenuated thread, is Cord, is Cable to man’s tender tie, on earthly bliss.”—
            We have all bad colds, John, & Abby are most sick— William, Ben & us are not so bad—
            I am glad to hear of our Brother Cranch’s recovery— We want “the faithful” here upon earth— I have been thinking of writing every day to my dear Mrs Smith, & am ashamed to think I have not more energy— I am rejoiced to see in the late appointments Col. Smith’s name— Though it may not be equal to his merit, & military Talents, yet it is much better than to have them remain useless, when our Country’s exigencies call for men of worth in every department— It is quite a luxury to me to hear the President approves of Williams Services— I hope he will be careful of his health, & of every thing else that he ought—
            I hear Mr & Mrs Webster are upon the road, & we [ex]pect them every hour— They bo[th le]ft Us & went on their way singing, & rejoicing last winter, but their notes now must be in the elegiac strain— at least I am sure through the medium of my ears, they cannot but have a most plaintive cadence yet with you, I must say, that a wise Providence allots my portion of happiness, & that though all is not agreeable to my short sight, yet I have more than my deserts— With the tenderest affection I am your Sister
            
              Elizabeth Peabody
            
          
          
            The Childeren send love, Mr Peabody his respectful love—to you, & our Brother & Sister Cranch— Louisa accept my love—
          
        